Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, claims 1-48, 63, 64, and 69-71, in the reply filed on 04/07/2022 is acknowledged.

Claims 1-71 are pending.
Claims 49-62 and 65-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/07/2022.
Claims 1-48, 63, 64, 69, 70, and 71 are under examination on the merits.

Claim Rejections
35 U.S.C. 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 13-22, 39-48, 63, 64, and 69-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	
The claims are drawn to anti-human CD147 antibodies that compete with (or bind to the same epitope as) one of six anti-human CD147 antibodies (A-F), see claims 1 and 2. The six anti-human CD147 antibodies (A-F) recited in claims 1 and 2 have been adequately described by the recitation of SEQ ID NO(s) corresponding to heavy chain variable regions (VHs) and light chain variable regions (VLs); however the instant claims are drawn to a broad genus of anti-human CD147 antibodies that compete with (or bind to the same epitope as) one of six anti-human CD147 antibodies (A-F). In the absence of empirical determination, one skilled in the art would be unable to immediately envision, recognize, or distinguish at least most of the members comprised within the genus claimed, specifically, which light and heavy chain CDR sequences give rise to anti-human CD147 antibodies that compete with (or bind to the same epitope as) one of six anti-human CD147 antibodies (A-F). Therefore the specification does not sufficiently describe the claimed genus such that the skilled artisan would conclude that Applicant was in possession of the claimed genus at the time of the invention.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, as indicated above, Applicant has disclosed and adequately described multiple species within the genus claimed, such as the six recited anti-human CD147 antibodies (A-F); however given the substantial antibody structure variation within the claimed genus and the high level of unpredictability in the art, the disclosure of said multiple species is not sufficiently representative of the entire genus.
Furthermore while the prior art teaches some understanding of the structural basis of antigen-antibody recognition, it is noted that the art is characterized by a high level of unpredictability, since the skilled artisan cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains (CDRs). For example in a series of experiments involving a monoclonal antibody to Legionella pneumophilia serotype 1, McCarthy et al. (J. Immunol. Methods, 251(1-2): 137-149, 2001) demonstrated that a single VH CDR3 substitution of tyrosine to serine at position 95 resulted in the total loss of antigen recognition in an ELISA. Lin et al. (African Journal of Biotechnology, 10(79):18294-18302, 2011) teach that a single amino acid substitution in the VL CDR3 of an anti-avian infectious bronchitis virus (IBV) single-chain antibody (ZL.80) may abrogate binding. For example at Figure 3, Lin et al. demonstrate that replacing either the Cys105 or Asp106 residue in the VL CDR3 of ZL.80 with an alanine residue reduces binding to near negative control levels. Lin et al. also teach that some single amino acid substitutions in the VL CDR3 of ZL.80 may significantly improve binding. For example replacing the Val108 residue in the VL CDR3 of ZL.80 with a tyrosine residue results in a 12.9-fold increase in affinity compared to parental ZL.80. Accordingly given the high level of unpredictability in the art, absent empirical determination, one skilled in the art would be unable to predict or envision which heavy and light chain CDR sequences give rise to anti-human CD147 antibodies that compete with (or bind to the same epitope as) one of six anti-human CD147 antibodies (A-F).
Although screening techniques can be used to isolate anti-human CD147 antibodies that compete with (or bind to the same epitope as) one of six anti-human CD147 antibodies (A-F), Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
Applicant’s attention is also directed to the February 2018 USPTO Memorandum, subject: “Clarification of Written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials,” hereafter referred to the “Memo.”
The Memo reads as follows:
I.	Federal Circuit Clarification of the Law of Written Description As It Applies to Antibodies
Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. These claims are usually handled in Technology Center 1600. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the ‘newly characterized antigen’ test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id. The Amgen decision will be added to the MPEP in due course.

II.	Examples in the 2008 Written Description Training Materials Are Outdated
On March 25, 2008, the USPTO issued revision 1 of the Written Description Training Materials. As indicated on the USPTO web site at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, these training materials have been archived. Written description training materials containing examples that reflect developments in the law regarding 35 U.S.C. §§ 101 and 112 are being prepared. The archived training materials are outdated and should not be relied upon as reflecting the current state of the law regarding 35 U.S.C. §§ 101 and 112.

In the instant case, Applicant has claimed anti-human CD147 antibodies that compete with (or bind to the same epitope as) one of six anti-human CD147 antibodies (A-F); however based upon the Memo, it is submitted that adequate description of an antigen to which an antibody binds, such as a particular anti-human CD147 epitope, is not sufficient to adequately describe the genus of antibodies specific for said antigen. Furthermore as indicated above, the USPTO Written Description Training Materials, dated 03/25/2008, have been archived and no longer reflect the current state of the law regarding 35 U.S.C. 112(a). 
Therefore given the lack of particularity with which the claimed antibodies are described in the specification and the high level of unpredictability in the art, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish at least most of the members of the genus to which the claims are directed, and therefore the specification would not reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.
	
Allowable Subject Matter
Claims 8 and 10-12 are objected to as being dependent upon a rejected base claim; however said claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 23-38 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642